 

EXHIBIT 10.3

 

ASSIGNMENT OF INTELLECTUAL PROPERTY

 

This Assignment is made and entered into this 23rd day of February, 2017,
between MCig, Inc., a Nevada corporation with offices at 2831 St. Rose Parkway,
Suite 200, Henderson, Nevada 89052 (“Assignor), and Stony Hill Corp., a Nevada
corporation with offices at Los Angeles, California 90064 (“Assignee”):

 

            WHEREAS, Assignor has adopted and used in the United States and in
other countries and nations throughout the world the Intellectual Property
Assets (as defined in the Asset Purchase Agreement, dated as of February 23,
2017 (the “Purchase Agreement”) between Assignor and Assignee) reflected in
Schedule 4.20(b) of the Disclosure Memorandum to the Purchase Agreement (the “IP
Assets”) in connection with its business, and is the owner of the IP Assets, and
owns federal registrations or applications for the IP Assets;

 

            WHEREAS, Assignee is desirous of confirming, as a matter of record,
its acquisition of the IP Assets, including pending applications and
registrations, together with the goodwill of the business connected with the IP
Assets;

 

            NOW, THEREFORE, for ten dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Assignor
assigns to Assignee:

 

 1. all rights, title and interest of every kind and nature whatsoever in and to
    the IP Assets listed on Schedule 4.22(b)(i) of the Disclosure Memorandum to
    the Purchase Agreement, including pending applications and registrations,
    along with all reissues, continuations, divisionals, refiles and
    substitutions thereof, and together with any past, present or future claims
    arising out of any infringement thereof;
 2. all rights, title and interest of every kind and nature whatsoever in and to
    the IP Assets listed on Schedule 4.22(b)(ii) of the Disclosure Memorandum to
    the Purchase Agreement, together with the goodwill symbolized by such marks
    and the registration thereof, and all causes of action and claims based on
    past, present or future actions or infringement thereof;
 3. all rights, title and interest of every kind and nature whatsoever in and to
    the works and the IP Assets listed on Schedule 4.22(b)(iii) of the
    Disclosure Memorandum to the Purchase Agreement, including all moral rights
    or other similar rights thereto, all renewals thereof, and any past, present
    or future claims for infringement thereof; and

 

 4. all rights, title and interest of every kind and nature whatsoever in and to
    the Trade Secrets associated with the IP Assets identified above.

 

 

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, Assignor has caused this Assignment to be
executed and effective this 23rd day of February, 2017.

 

 

                                                                       MCIG,
INC.

 

                                                                                  
/s/ Paul Rosenberg

                                                                       By:
______________________________

                                                                       Name: 
Paul Rosenberg

                                                                       Title: 
President

 

Sworn to and subscribed before me

this ___ day of ________, 2017.

                                                                                 
(Corporate Seal)

_________________________

Notary Public

                                                                       Attest:

      [SEAL]

                                              

By: ______________________________

        Secretary

 

--------------------------------------------------------------------------------